Case 1:20-cv-04865-AKH Document 5 Filed 08/18/20 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

 

Plaintiff / Petitioner: : - AFFIDAVIT OF SERVICE
CLINT BREWER Index No:
Defendant / Respondent: 1:20-cv-4865

SOFIA VERGARA ENTERPRISES, INC. AND SOFIA VERGARA

 

The undersigned being duly sworn, deposes and says; deponent is not a party herein, is over 18 years of age and resides at 5105 Chelsea
Cove North, Hopewell Junction, NY 12533. That on Tue, Aug 11 2020 AT 03:42 PM AT 600 Mamaroneck Ave SUITE 400, Harrison, NY 10528
deponent served the within SUMMONS IN A CIVIL ACTION; COMPLAINT WITH EXHIBITS A-C on SOFIA VERGARA ENTERPRISES, INC, AND
SOFIA VERGARA ,

 

 

 

Individual: by delivering a true copy of each to said defendant, personally; deponent knew the person so served to be the person
described as said defendant therein.
Corporation: SOFIA VERGARA ENTERPRISES, INC. AND SOFIA VERGARA C/O CORPORATE CREATION NETWORK, INC a defendant,
therein named, by delivering a true copy of each to LAUREN MAURO personally, deponent knew said corporation so served to be
the corporation described, and knew said individual to be General Manager thereof.

Suitable Person: by delivering thereat, a true copy of each to a person of suitable age and discretion.

Affixing to Door: by affixing a true copy of each to the door thereof, deponent was unable with due diligence to find defendant, or
a person of suitable age or discretion thereat, having called thereon; at

 

Mailing: Deponent also enclosed a copy of same, ina postpaid sealed wrapper properly addressed to said defendant at defendant's
last known residence, , and depositing said wrapper in a post office, official depository under the exclusive
care and custody of the. United States Post Office, department, with New York State. Mailed on

 

Military Service: | asked the person spoken to whether defendant was in active military service of the United States or of the State of ©
New York in any capacity whatever and received a negative reply. Defendant wore ordinary civilian clothes and no military uniform. The
source of my information and the ground of my belief are the conversations and observations above narrated. Upon information

and belief | aver that the defendant is not in the military service of New York State or of the United States as that term is defined in
either the State or in the Federal statutes.

O O OF &U

 

 

 

Description:

Age: 45 Ethnicity: Caucasian Gender: Female Weight: 135

Height: 5'6" Hair. Blond Eyes: Brown Relationship: General
; Manager

Other

 

Lh 4g vr [2+ 2020

[let a cnt "Puan fe nama

Adrian De Carlo Notary Public

 

 

 

LISA RUSSAK
Notary Public, State of New York
_ No. O1RU6186114
Qualified in Putnam County
Commission Expires Apr. 28. 20 ay
